Citation Nr: 0119008	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
and chronic obstructive pulmonary disease, currently rated as 
30 percent disabling.

2.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability alleged to 
have been incurred in connection with cervical spine surgery 
at a VA medical facility in March 1999.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) .

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a member of 
the Board.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000).  
Such a hearing was scheduled to be held at the offices of the 
Board in Washington, D.C. in June 2001.  The veteran was 
notified of the scheduled time and place but failed to appear 
for the hearing.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
The veteran's case will thus be reviewed without further 
delay.  The Board further notes that later in June 2001 the 
veteran's accredited representative presented a written 
presentation on his behalf, which has been reviewed and 
considered by the Board.

Appellate consideration of the issue of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a disability alleged to have been incurred in 
connection with cervical spine surgery accomplished in a VA 
medical facility in March 1999 will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  Pulmonary function testing conducted in November 1999 was 
interpreted as showing severe obstructive lung defect.  
Spirometry, including FEV-1 and FEV-1/FVC was tested at 
63 percent and 71 percent, respectively.  Diffusion, 
including DLCO, was tested at 77 percent.  

2.  The veteran uses daily inhalational bronchodilator 
therapy and anti-inflammatory medication but does not require 
oxygen supplements.

3.  The medical records do not reflect at least three courses 
of systemic corticosteroids per year.

4.  No acute cardiopulmonary process has been clinically 
identified on X-ray.  The medical evidence of record contains 
no indication that the veteran has cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or episodes 
of acute respiratory failure.  


CONCLUSION OF LAW

A disability rating greater than 30 percent for bronchial 
asthma/chronic obstructive pulmonary disease is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Codes 6602 and 6604 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected bronchial asthma and chronic obstructive 
pulmonary disease, which are currently evaluated as 30 
percent disabling.  He contends, in essence, that an 
increased disability rating is warranted as he experiences 
difficulty breathing and cannot exert himself.  He 
illustrates the extent of his disability by stating that it 
takes him four times as long to get himself out of bed and 
dressed because his asthma prevents him from engaging in 
normal activity.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.


Relevant law and regulations

Disability ratings - in general

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Specific schedular criteria

The provisions of 38 C.F.R. § 4.97, concerning the evaluation 
of pulmonary diseases, were revised effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996).
When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, in this case, the veteran's claim dates to October 
1999, several years after the change in the regulation.  
Accordingly only the current schedular criteria may be 
considered in evaluating the veteran's claim for an increased 
rating.

The RO has rated the veteran's asthma under the provisions 
governing the rating of bronchial asthma [Diagnostic Code 
6602] and the provisions governing chronic obstructive 
pulmonary disease [Diagnostic Code 6604] because the medical 
evidence demonstrates both disabilities.  Under governing 
regulation, however, the two disability ratings will not be 
combined with each other.  Instead, a single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.96.  The criteria 
set forth in these Diagnostic Codes are independent and 
disjunctive, in that a higher disability rating may be 
awarded upon the fulfillment of any individual criterion at 
each level.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The currently-assigned 30 percent disability rating reflects 
pulmonary function testing showing an FEV-1 (Forced 
Expiratory Volume in one second) of 56 to 70 percent 
predicted, or, FEV-1/FVC (Forced Expiratory Volume in one 
second to Forced Vital Capacity) of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication under the criteria 
used for rating bronchial asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

A higher disability rating could be assigned upon a showing 
of FEV-1of 40-55 percent predicted or FEV-1/FVC of 40-
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids (60 percent); or FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications 
(100 percent) under Diagnostic Code 6602.  

Under the criteria used for rating chronic obstructive 
pulmonary disease, the currently-assigned 30 percent 
disability rating also includes a DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method) of 56-65 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6604.  

A higher disability rating could also be assigned upon a 
showing of FEV-1of 40-55 percent predicted or FEV-1/FVC of 
40-55 percent, or DLCO (SB) of 40-55 percent predicted, or 
when maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) is necessary (60 percent); or FEV-1 
less than 40 percent of predicted value, or the ratio of FEV-
1/FVC less than 40 percent, or DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation, or, cor pulmonale (right heart failure) or, right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or requiring outpatient oxygen therapy 
(100 percent) under Diagnostic Code 6604.

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Factual background

In evaluating the severity of a particular disability, it is 
essential to consider its entire history.  38 C.F.R. §§ 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Service connection was granted for bronchial asthma in a 
February 1970 VA rating decision which was based on the 
veteran's service medical records, which indicate that he was 
seen for asthma, as well as the report of a December 1969 VA 
examination, which included a diagnosis of bronchia asthma.  
A 10 percent disability rating was assigned.

As noted above, the veteran filed a claim for an increased 
disability rating in October 1999.  In connection with this 
claim for an increased rating, he underwent a VA examination 
in November 1999.  During the examination, he reported a 
history of having begun smoking at the age of ten.  He 
reported that he uses a wheelchair because he gets dyspneic 
upon exertion, and that he visits the emergency room for 
shortness of breath two to three times a year.  He stated he 
has wheezing all the time, worse in the evening.  Upon 
clinical examination, it was noted that he had regular, 
nonlabored respiration, and that breath sounds were clear but 
decreased throughout.  A chest X-ray was interpreted as 
showing interstitial thickening which was most likely 
chronic, and no acute cardiopulmonary process.  The diagnosis 
rendered was of chronic obstructive pulmonary disease.

Pulmonary function testing conducted in November 1999 was 
interpreted as showing a severe obstructive lung defect.  
History obtained in connection with the testing showed that 
he has dyspnea at rest and during exercise, and that he had 
been a cigarette smoker for forty years.  During the series 
of tests, the veteran's spirometry, including FEV-1 and FEV-
1/FVC was tested at 63 percent and 71 percent, respectively.  
His diffusion, including DLCO, was also tested, at 
77 percent.  

VA outpatient treatment reports contained in the claims file 
reflect that the veteran receives regular treatment for 
asthma symptoms and that he is prescribed several different 
types of inhaler medication used on a daily basis and allergy 
medication.  One short course of Prednisone is reflected in 
January 2000.  Despite counseling about the adverse effects 
of smoking upon his health, the veteran apparently continues 
to smoke.   

Of record is an April 2000 letter from T.J.J., M.D., who is 
the veteran's treating physician in the VA medical system.  
Dr. T.J.J. reported that the veteran was being treated for 
asthma and chronic obstructive disease, "which has been 
severely disabling".  The veteran reportedly required 
ongoing treatment with aerosolized bronchodilators and 
inhaled corticosteroids and theophylline along with 
intermittent oral steroids.  Dr. T.J.J. further stated that 
the veteran's last pulmonary function test, in November 1999, 
revealed severe obstructive airways disease within FEV-1 of 
1.79 liters with reversibility.

In the April 2000 rating decision which forms the basis for 
the veteran's current appeal, the assigned disability rating 
was increased from 10 percent to 30 percent under Diagnostic 
Codes 6602-6604.  


Analysis

Initial matter - duty to assist

In reviewing the evidence of record, the Board has given due 
consideration to the provisions of the VCAA, which has been 
discussed by the board above.  Since the veteran's claim was 
pending at the time of the enactment of the VCAA, its 
provisions apply.  See Karnas, supra.

Following a thorough review of the record, the Board is 
satisfied that the VA has met its statutory duty to notify 
and to assist the veteran in the development of all facts 
pertinent to his claim.  This is to say that the VA has made 
all reasonable efforts to notify the veteran as to the kinds 
of and evidence necessary to substantiate his claim and to 
assist him in obtaining evidence necessary to substantiate 
his claim, including the scheduling of the VA examination in 
November 1999.  The veteran and his representative have been 
give ample opportunity to present evidence and argument in 
support of his claim, and they have done so.  As an example, 
it appears that the letter from T.J.J., M.D. was obtained by 
the veteran.  As noted in the Introduction, the veteran's was 
scheduled for a personal hearing, for which he failed to 
report.  

Under these circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him mandated by the VCAA.

Discussion

As noted by the Board above, the veteran's pulmonary 
disabilities are to be rated under both Diagnostic Code 6602 
and Diagnostic Code 6604.  However, the ratings are not to be 
combined.  See 38 C.F.R. § 4.96 (2000).  In addition, as 
observed by the Board, the schedular criteria are 
disjunctive, not conjunctive meaning in practical terms that 
in order for an increased rating to be warranted only one of 
the applicable schedular criteria, not all of them, need be 
met.  

The application of the rating criteria to the pulmonary 
function test yields the conclusion that a disability rating 
greater than 30 percent is not warranted under the provisions 
of Diagnostic Code 6602, as the veteran's FEV-1 result, at 
63 percent in November 1999, was not less than 56 percent.  
The FEV-1/FVC result, at 71 percent in November 1999, was not 
less than 56 percent.  Moreover, the veteran's VA outpatient 
treatment reports do not reflect at least monthly visits to a 
physician for required care of exacerbations, or at least 
three courses of systemic corticosteroids per year.  

Thus, for the reasons stated above, in the absence of 
findings indicating greater impairment than that defined in 
the regulation as indicative of a 30 percent disability 
rating for bronchial asthma, the preponderance of the 
evidence is thus against the assignment of a disability 
rating in excess of 30 percent.

Similarly, application of the criteria set forth in 
Diagnostic Code 6604 yields the conclusion that a disability 
rating greater than 30 percent is not warranted under these 
provisions.  The veteran's FEV-1 result of 63 percent was not 
less than 56 percent, his FEV-1/FVC result was not less than 
56 percent; his DLCO, measured at 77 percent in November 
1999, was not less than 56 percent, and there is no evidence 
indicating that he requires oxygen supplements.  Furthermore, 
no acute cardiopulmonary process was identified during the 
most recent VA examination and the medical evidence of record 
contains no indication that he has cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or episodes 
of acute respiratory failure.  

Thus, in the absence of findings indicating greater 
impairment than that defined in the regulation as indicative 
of a 30 percent disability rating for chronic obstructive 
pulmonary disease, the preponderance of the evidence is 
against a disability rating in excess of 30 percent.

The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  See Guerrieri, 4 
Vet. App. at 470-1.

The April 2000 statement from the veteran's treating 
physician is essentially repetitious of the clinical evidence 
of record, which has been discussed above and found not to be 
consistent with the assignment of an increased disability 
rating.
The physician's characterization of the veteran's pulmonary 
disabilities as "severely disabling" is not supported by 
any clinical or other medical reasons.  Nor have any specific 
examples of such purported severe disability been expressed 
by the physician.  This sweeping and unsupported 
characterization of the veteran's disability  is inconsistent 
with the remainder of the evidence of record, which as 
discussed above reflects that the overall level of the 
veteran's disability is not consistent with the assignment of 
a higher disability rating.  In short, the Board places 
greater weight of probative value on the clinical findings 
and information contained in the medical reports, some of 
which were summarized by Dr. T.J.J., than it does on the 
isolated and unexplained phrase "severely disabling".

Upon comprehensive review of the evidence of record, 
therefore, the Board holds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for bronchial asthma/chronic obstructive pulmonary 
disease.  The evidence shows that the veteran's level of 
impairment, as reflected in the outpatient treatment reports 
and upon VA examination is commensurate with and most nearly 
analogous to the criteria set forth for a 30 percent 
disability rating, as his pulmonary function test results are 
within the ranges identified for a 30 percent disability 
rating, under either Diagnostic Code, and because he requires 
daily inhalational bronchodilator therapy, as contemplated by 
the criteria which define the 30 percent disability level.  
Because the level of impairment shown is not so great as to 
support a disability rating in excess of 30 percent, the 
preponderance of the evidence is also against the assignment 
of an even higher disability rating.


ORDER

A disability rating in excess of 30 percent for bronchial 
asthma/chronic obstructive pulmonary disease is denied.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO has denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 on 
the basis that he had not submitted a well-grounded claim, in 
light of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Review of the veteran's claims file reveals that copies of 
the hospital summary and the operation report are contained 
in the claims file.  There is no information, other than the 
veteran's own contentions, regarding a nexus between his 
current cervical spine symptomatology and any negligence in 
the VA treatment he received.  Because these are issues of a 
medical nature, medical expertise is required for their 
resolution.  The Court has held that the Board must consider 
independent medical evidence in supporting its recorded 
findings, rather than providing its own medical judgment in 
the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board believes that the record is 
currently inadequate for the purpose of rendering an informed 
decision.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by a physician with pertinent 
expertise to identify any currently-shown 
cervical spine pathology and its 
etiology.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
identify (1) the veteran's current 
cervical spine pathology: (2) whether the 
veteran suffered any additional cervical 
spine disability as a result of or during 
the March 1999 hospitalization and 
surgery; and if so, (3) whether the cause 
of such additional disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the hospital care, medical 
or surgical treatment; or an event not 
reasonably foreseeable.  The complete 
rationale for all opinions expressed 
should be fully explained.

2.  The RO must review the claims file and 
ensure that all other indicated 
evidentiary development is accomplished to 
include all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

